Case 0:19-cv-62181-AMC Document 65 Entered on FLSD Docket 12/07/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-CV-62181-CANNON/STRAUSS

  WILHERMS TEDDYS ANDRE,

         Plaintiff,

  v.

  RYAN T. BIRO,

        Defendant.
  _____________________________________/

                                                ORDER
         THIS CAUSE comes before me upon Defendant, Ryan T. Biro’s Renewed Motion to

  Strike Plaintiff’s Pleadings and for Monetary Sanctions (“Motion to Strike”). (DE 54). The

  District Court has referred this case to me for a ruling on all pre-trial, non-dispositive matters and

  for a Report and Recommendation on any dispositive matters. (DE 50). Pursuant to the Motion

  to Strike, I issued an Order Setting Video Motion Hearing (“Hearing”). (DE 60). Being otherwise

  fully advised in the matter, and for reasons stated on the record at the Hearing held on December

  7, 2020, Defendant’s Motion to Strike is DENIED. 1

         Accordingly, it is further ORDERED that:

         1.      The parties shall work cooperatively to reschedule the deposition of non-party

                 witness Yvonne Nolan in a manner to allow adequate time for Defendant to conduct


  1
    At the Hearing, Mr. Andre also raised the following issues: 1) his inability to work cooperatively
  with Defendant to schedule mediation; and 2) Defendant’s lack of response to discovery requests.
  Defendant asserted during the Hearing that there is no scheduling order presently in place. Thus,
  the Court has not yet required mediation, nor has the Court set any other scheduling deadlines.
  Further, Defendant specifically asserted at the Hearing that there is no discovery for which he is
  presently under an obligation to provide. Because these matters are not squarely before me, I
  decline to address them.
Case 0:19-cv-62181-AMC Document 65 Entered on FLSD Docket 12/07/2020 Page 2 of 2




               the deposition.

        2.     At any rescheduled deposition, Plaintiff may state on the record objections to

               questions that Defendant poses to Ms. Nolan in order to preserve the issue for later

               resolution by the Court, if necessary. However, Plaintiff must allow the witness to

               answer and shall not interfere with Ms. Nolan answering questions. Plaintiff also

               may not answer for the witness or suggest answers to the witness. Finally, Plaintiff

               shall inform Ms. Nolan that she is obligated to answer all questions asked, except

               to the extent that giving an answer would require her to incriminate herself.

        3.     Plaintiff may be subject to sanctions in the future should he interfere with

               Defendant’s taking of properly noticed depositions.

        4.     The Clerk of Court shall mail a copy of this Order to pro se Plaintiff at the mailing

               address of record and shall file a notice of compliance forthwith.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of December, 2020.




        cc: All counsel of record




                                                 2
